DETAILED ACTION
This Office Action is in response to an application filed on September 22, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 17/069,415 filed on October 13, 2020, which claims domestic benefit as a Continuation of U.S. Application No. 16/525,415 filed on July 29, 2019, now U.S. Patent No. 10,841,325, which claims domestic benefit as a Continuation of U.S. Application No. 16/058,810 filed on August 8, 2018, now U.S. Patent No. 10,462,171, which claims domestic benefit from Provisional Application Nos. 62/550,439 filed on August 25, 2017, 62/545,917 filed on August 15, 2017, and 62/542,288 filed on August 8, 2017.  

Acknowledgement is made of Applicant’s preliminary amendment filed on September 23, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 19, 2021 was filed before the mailing date of a first Office Action on the merits.  The submission is in 

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:

Neither claim 7 nor claim 17 end with a period.  
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,462,171.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s):  

Claim 1 of the instant application is merely a broader version of claim 1 of U.S. Patent No. 10,462,171.  That is, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. 10,462,171.  This analysis is equally applicable to claim 11 of the instant application.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herz, et al., U.S. Pub. No. 2013/0091573 (hereinafter referred to as Herz).  

With regard to claim 1, Herz discloses monitoring, by each autonomous software agent of a plurality of autonomous software agents installed on each of a plurality of endpoint devices forming the elastic computer network, one or more operating system processes and network communications of a corresponding endpoint device to obtain endpoint data (Herz, [0009]; [0017]-[0022]; [0057]; disclosed SDI-SCAM agents are installed on each endpoint devices and perform monitoring); transmitting, by each autonomous software agent, the endpoint data to a central server (Herz, [0021]; disclosed SDI-SCAM server is central server that collects SDI-SCAM agent data); identifying, by an autonomous software agent using one or more security rules stored on each of the plurality of autonomous software agents, one or more anomalous indicators on the corresponding endpoint Herz, [0055]-[0057]; [0071]-[0072]; SDI-SCAM agent(s) may use executable rule set to ID usage patterns of known nefarious activity or observed anomalies observed in view of known expected user activity); and responding, by one or more autonomous software agents, to the one or more anomalous indicators on an endpoint-level based at least in part on the security rules (Herz, [0054]; SDI-SCAM agent(s) can independently respond to detected attack), wherein responding comprises limiting one or more operating system processes or network communications of the corresponding endpoint device (Herz, [0057]; SDI-SCAM agent(s) may, .e.g., respond by denying network traffic), wherein each of the plurality of autonomous agents is capable of identifying and responding to the one or more anomalous indicators of the corresponding endpoint device independently of the central server (Herz, [0054]; Fig. 1; SDI-SCAM agent(s) are remote from SDI-SCAM server and can independently identify and respond to detected attack).  

With regard to claim 2, Herz further discloses wherein the responding by the autonomous software agent is performed without receiving a command instruction from the central server (Herz, [0054]).  

With regard to claim 4, Herz further discloses wherein the plurality of endpoint devices comprise one or more cellphones, servers, virtual machines, Herz, Claim 1; desktop computer(s) contemplated as endpoint(s)/client(s)).  

With regard to claim 6, Herz further discloses wherein the plurality of endpoint devices are grouped into endpoint clusters, and wherein one or more endpoint devices of each endpoint cluster comprise one or more similar processing or network access patterns (Herz, [0024]; one variation in which the dissemination of this message needs to be performed on a network wide level (or group level), the shared secrets may be physically distributed, once to all parties in a group and, subsequently, all parties would be able to instantly initiate communications with the security guarantees achievable through the presently proposed methodology).  

With regard to claim 11, Herz discloses a plurality of autonomous agents, wherein each of the plurality of autonomous agents is operating on a corresponding endpoint device of a plurality of endpoint devices forming an elastic computer network, and wherein each of the plurality of autonomous agents is configured (Herz, [0009]; [0017]-[0022]; [0057]; disclosed SDI-SCAM agents are installed on each endpoint devices) to: monitor one or more operating system processes and network communications of a corresponding endpoint device to obtain endpoint data (Herz, [0009]; [0017]-[0022]; [0057]; disclosed SDI-SCAM agents are installed on each endpoint devices and perform monitoring); transmit the endpoint data to a central server (Herz, [0021]; disclosed SDI-SCAM server is central server that collects SDI-SCAM agent data); identify one or more anomalous indicators on the corresponding endpoint device based at least in part on the endpoint data, wherein each of the one or more security rules is based in part on a baseline usage pattern unique to each corresponding endpoint device (Herz, [0055]-[0057]; [0071]-[0072]; SDI-SCAM agent(s) may use executable rule set to ID usage patterns of known nefarious activity or observed anomalies observed in view of known expected user activity); and respond to the one or more anomalous indicators on an endpoint-level based at least in part on the security rules, wherein responding comprises limiting one or more operating system processes or network communications of the corresponding endpoint device (Herz, [0054]; SDI-SCAM agent(s) can independently respond to detected attack), wherein each of the plurality of autonomous agents is capable of identifying and responding to the one or more anomalous indicators of the corresponding endpoint device independently of the central server (Herz, [0054]; Fig. 1; SDI-SCAM agent(s) are remote from SDI-SCAM server and can independently identify and respond to detected attack).  

With regard to claim 12, Herz further discloses wherein the responding by the autonomous software agent is performed without receiving a command instruction from the central server (Herz, [0054]).  

With regard to claim 14, Herz further discloses wherein the plurality of endpoint devices comprise one or more cellphones, servers, virtual machines, laptops, tablets, desktop computers, Internet of Things (IoT) devices, landline Herz, Claim 1; desktop computer(s) contemplated as endpoint(s)/client(s)).  

With regard to claim 16, Herz further discloses wherein the plurality of endpoint devices are grouped into endpoint clusters, and wherein one or more endpoint devices of each endpoint cluster comprise one or more similar processing or network access patterns (Herz, [0024]; one variation in which the dissemination of this message needs to be performed on a network wide level (or group level), the shared secrets may be physically distributed, once to all parties in a group and, subsequently, all parties would be able to instantly initiate communications with the security guarantees achievable through the presently proposed methodology).  

Allowable Subject Matter
Claims 3, 5, 7-10, 13, 15, and 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant were to overcome the double patenting rejection(s) set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Baradaran, et al., U.S. Pub. No. 2017/0126718
Ghanea-Hercock, U.S. Pub. No. 2004/0255157
Desai, et al., U.S. Pub. No. 2003/0188189

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
January 1, 2022